Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Claims 1-30 are pending in the present application.
Claims 1-7, 12-16 and 19-30 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-16 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,416,483 to Freakes.

Regarding claim 1, Freakes discloses a leveling support device, comprising:
a base (120)
a dial (130, the dial rotatably connected to the base;
a top cover (110, 500, 502 (fig. 3, 3 a));
the top cover having a hollow interior, an interior edge adjacent the hollow interior, an exterior edge and a first surface extending from the interior edge to the exterior edge;
a movable member (132, 124);

the movable member having a top and a bottom;

the top of the movable member having a second surface having an area that is smaller than that of the first surface; and

a mechanical assembly (100) ,

the mechanical assembly being configured and arranged to extend the movable member upward (fig. 3a) through the hollow interior to a fully extended position in response to the dial being rotated in a first direction relative to the base;

the mechanical assembly being configured and arranged to retract the movable member downward (fig. 3b) back through the hollow interior to a fully retracted position in response to the dial being rotated in a second direction relative the base; and
the second direction being opposite the first direction.

Regarding claim 2, wherein: the base has an upper exterior edge and a lower exterior edge;
the base has a bottom, the bottom extending outward from a center point to the lower exterior edge, the lower exterior edge extending around the center point;
the base has an exterior side surface extending between the upper exterior edge and the bottom; and
the dial has an axis of rotation through the center point of the base.

Regarding claim 3, wherein when in the fully extended position the second surface is above the first surface (fig. 3a).

Regarding claim 4, wherein when in the fully retracted position the second surface can be below the first surface.

Regarding claim 5, wherein when in the fully retracted position the second surface can be flush with the first surface.

Regarding 6. The system of claim 1, wherein the movable member has a tapered shape.

Regarding claim 7, wherein: the movable member includes an exterior side surface having a cylindrical shape and extending between an upper end and a lower end;
the movable member includes a first helical feature on the exterior side surface;

the dial a second helical feature; and

wherein the second helical feature is configured to engage the first helical feature and move the movable member upward in response to the dial being rotated in the first direction.

Regarding claim 12, Freakes discloses the device further comprising a pad (see pad/nut 110 and other pad attached both sides of deck 500, no numeral) attached to the first surface of the top cover, the pad having a higher coefficient of friction than a material forming the top cover.

Regarding claim 13, Freakes also discloses the device comprising a pad (140) attached to a bottom surface of the base, the pad having a higher coefficient of friction than a material forming the base.

Regarding claim 14, Freakes also discloses at least one stop member no numeral); wherein the at least one stop member is configured and arranged to prevent the dial from being rotated in the first direction when the movable member is in the fully extended position (fig. 3a). 

Regarding claim 15, further comprising at least one stop member (foot 120); wherein the stop member is configured and arranged to prevent the dial from being rotated in second direction when the movable member is in the fully retracted position.

Regarding claim 16, the device of claim 1 further comprising at least one stop member (top or bottom portion of the dial 130); and wherein the at least one stop member has an elongated shape extending from the base to the top cover through an opening of the dial.

Regarding claims 19, Freakes discloses the support device as shown above in claim 1, wherein the mechanical assembly being configured and arranged to extend the movable member upward through the opening to a fully extended position in response to the dial being rotated in a first direction relative to the base; and 
the mechanical assembly being configured and arranged to retract the movable member downward back through the opening to a fully retracted position in response to the dial being rotated in a second direction relative the base; and the second direction being opposite the first direction.

Regarding claims 20-26, claims 20-26 recited limitations similar or equal to those recited in claims 2-7, 12-16  and 19, therefore also met by Freakes.  

Regarding claim 30, Freakes discloses the support device as shown above in claim 1 wherein when the movable member is in a fully retracted position, the support device can be configured to operate as a project support and 
wherein when the movable member is in a fully retracted position, the support device can be configured to operate as a painter’s point.

Allowable Subject Matter
Claims 8-11 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references include a movable device.:
US 4545554; US 2295666; US 9575395; US 20080191111; US 20040150151.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632